DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 June 2021 was considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03 June 2021 is acknowledged. Claim 23, drawn to group II, was cancelled by the Applicant.

Response to Amendment
The amendment filed 03 June 2021 has been entered. Claims 1, 3, 5-8, and 11-15 remain pending in this application.  Claims 1, 5, 12, and 13 have been amended and claim 23 has been canceled.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 03 March 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, and 11-15 have been considered but are moot in view of the new ground(s) of rejection set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. US 2010/0052715 (Beaman) in view of Machida et al. US 2005/0151547 (Machida).
Regarding claim 1, Beaman teaches (Fig. 5, 6) an apparatus (see Fig. 5 – test probe) comprising:
a substrate (see Fig. 5 – elastomeric material 44 forms substrate though which conducting members 42 pass though) including a planar surface (see Fig. 5 – top surface of material 44 against surface 58 considered the planar surface) and through which first, second, and third apertures extend at an angle non-orthogonal to the planar surface (see Fig. 5 – conducting members 42 pass through apertures extending at angle non-orthogonal to top surface of material 44): and
first, second, and third angled, straight wire probes (see Fig. 5 – conducting members 42 are formed of straight wire 120 as shown in Figs. 7-10.  The wire 120 is angled with respect to planar surface established by surface of 60) comprising proximal ends that are respectively included within, and project from only one side of, the first, second, and third apertures (see Fig. 5 – conducting member 42 include one end contacting fully within the material 44 at the interface with 60.  Conducting member include one end projecting from opposite side of material 44); wherein
the first, second, and third probes intersect a plane that is coplanar with the planar surface (see Fig. 5 and para [0041] – conductors 42 are wires at a non-orthogonal angle with respect to the surface 87 of substrate 60 against which elastomeric material 44 is flush.  Therefore the conductors 42 are non-orthogonal with the surface of material 44), include distal ends to contact electrical contacts of a device 
Beaman does not explicitly teach a distance, from the surface to the distal end of each of the probes is less than 1,000 microns.
Machida teaches (Fig. 1-2) a distance, from the surface to the distal end of each of the probes is less than 1,000 microns (see para [0031] – probe 100 has a length of 300 micrometers which is less than 1000 micrometers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductor taught by Beaman to have a length less than 1000 microns as taught by Machida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification to minimize losses in the system associated transmission through the probes.
Regarding claim 3, Beaman teaches (Fig. 5) the apparatus of claim 1, wherein each of the first, second, and third probes has a diameter less than 40 microns (see Fig. 5 and para [0043] – wire has diameter of  0.001 inches which corresponds to 25.4 microns).
Beaman does not explicitly teach a pitch less than 40 microns.
Machida teaches (Fig. 2) the first, second, and third probes have pitch less than 40 microns (see para [0031] – probes 100 have pitch in range of 30 to 100 microns.  This range includes pitches less than 40 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch of the probes taught by Beaman to be less than 40 microns as taught by Machida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to test a device with a 40 micron electrode spacing.  
Regarding claim 12, Beaman teaches (Fig. 5) the apparatus of claim 1, but does not explicitly teach wherein the first, second, third, and additional probes are within an array having at least three columns and at least three rows.
Machida teaches (Fig. 3) the first, second, third, and additional probes are within an array having at least three columns and at least three rows (see Fig. 3 – guide plate shown includes at least three rows and columns of holes for probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Beaman to include an array with at least three columns and rows for probes as taught by Machida in order to probe a device or wafer with an array of contacts as is known in the art.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. US 2010/0052715 (Beaman) in view of Machida et al. US 2005/0151547 (Machida) and in further view of Tanaka US 2014/0021976 (Tanaka).
Regarding claim 5, Beaman teaches the apparatus of claim 1, teach wherein the distal ends of the first, second, and third probes each include a distal-most surface that contacts a sidewall of the first, second, and third probes at first and second opposing edges (see probes of Fig. 5).
Beaman in view of Machida does not teach wherein the first, second, and third probes are oriented with respect to the substrate to contact the electrical contacts of the DUT with only one of the first and second opposing edges of each of the first, second, and third probes.
Tanaka teaches (Fig. 15) the probes are oriented with respect to the substrate to contact the electrical contacts of the DUT with only one of the first and second opposing edges of each of the first second, and third probes (see Figs. 15A and 15B - when probe needle tips 104 are brought into contact with electrodes 106, the contact is only with one corner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Beaman in view of Machida to contact the electrical contacts of the DUT with only one of the opposing edges as taught by Tanaka as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to achieve more effective oxide scrubbing taught by Tanaka.
Regarding claim 6, Beaman teaches apparatus of claim 5, but does not teach wherein the one of the first and second opposing edges of each of the first, second, and third probes is to scrub the electrical contacts of the DUT in a direction non-collinear with the major axes of the first, second, and third probes.
Machida teaches (Figs. 1-2) the one of the first and second opposing edges of each of the first, second, and third probes is to scrub the electrical contacts of the DUT in a direction non-collinear with the major axes of the first, second, and third probes (see para [0042] - probes 100 are overdriven such that the probe slides sideways and scrapes the surface of an oxide film on the electrode 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Beaman to have edges to scrub the electrical contacts of the DUT as taught by Machida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to remove oxide from the electrode surface for ensuring reliable electrical contact as is known in the art.
Regarding claim 7, Beaman in view of Machida teaches the apparatus of claim 5, but does not teach  wherein only the one of the first and second opposing edges of each of the first, second, and third probes is rounded.
Tanaka further teaches in the embodiment of Fig. 9A, the one of the first and second opposing edges of each of the first, second, and third probes is rounded (see Fig. 9A and para [0093-0094] - corners 62 which are brought into contact with the electrode 28 are chamfered into a round shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the first and second edges taught by Beaman in view of Machida to be rounded as further taught by Tanaka in the embodiment of Fig. 9A as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification to allow the probe tip to pivot easily as taught by Tanaka (see para [0093-0094]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. US 2010/0052715 (Beaman) in view of Machida et al. US 2005/0151547 (Machida) and in further view of Namburi et al. US 2013/0285688 (Namburi).
Regarding claim 8, Beaman in view of Machida teaches the apparatus of claim 1, but does not teach wherein each of the probes includes a middle section between the surface and the distal ends, the middle section to flex along the major axis in response to over-travel in a direction orthogonal to the plane of the substrate relative to the DUT.
Namburi teaches (Fig. 4A) the probes includes a middle section between the surface and the distal ends, the middle section to flex along the major axis in response to over-travel  in a direction orthogonal to the plane of the substrate relative to the DUT (see Fig. 4A and para [0038] – probes 104 bend in response to lateral overdrive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the probes taught by Beaman in view of Machida to include a middle section configured to flex along the major axis in response to over-travel as taught by Namburi as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure reliable electrical contact without damage to the probe or device under test.
Regarding claim 13, Beaman teaches a method comprising: providing the apparatus of claim 1 (see claim 1 above);
contacting the probes to electrical contacts of the device under test (DUT) (see Fig. 3 – probes 42 are probed into contact with device 48 of wafer 50).
Beaman in view of Machida does not teach overdriving the probes to flex the probes and scrub the electrical contacts.
Namburi teaches (Fig. 4A) overdriving the probes to flex the probes and scrub the electrical contacts (see Fig. 4A and para [0038] – probes 104 bend in response to lateral overdrive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Beaman in view of Machida to include overdriving the probes to flex the probes and scrub the electrical contacts as taught by Namburi as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure reliable electrical contact without damage to the probe or device under test.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. US 2010/0052715 (Beaman) in view of Machida et al. US 2005/0151547 (Machida) and in further view of Prabhugoud et al. US 2016/0178663 (Prabhugoud).
Regarding claim 11, Beaman teaches (Fig. 5) the apparatus of claim 1, wherein:
the first, second, and third probes each comprises nickel, beryllium, tungsten, rhenium, or copper or a combination thereof (see para [0043] – wires 120 are nickel).
Beaman in view of Machida does not teach the substrate comprises aluminum and oxygen, aluminum and nitrogen, or silicon and nitrogen, or a combination thereof.
Prabhugoud teaches (Fig. 1) the substrate comprises aluminum and oxygen, aluminum and nitrogen, or silicon and nitrogen, or a combination thereof (see Fig. 1 -aligner 110 is aluminum oxide per para [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate taught by Beaman in view of Machida to comprise aluminum and oxygen and nickel, respectively, as taught by Prabhugoud as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to have a substrate that is stable when probes are heated for measurements as taught by Prabhugoud (see para [0027 and 0031]).

Claims 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Beaman et al. US 2010/0052715 (Beaman) in view of Machida et al. US 2005/0151547 (Machida) in view of Namburi et al. US 2013/0285688 (Namburi) and in further view of Tanaka US 2014/0021976 (Tanaka).
Regarding claim 14, Beaman teaches (Fig. 5) the method of claim 13, wherein:
the probes each include a distal-most surface that contacts a sidewall of the probe at first and second opposing edges of the distal-most surface (see Fig. 5 – distal end of conductor 42 contacts sidewall).
Beaman in view of Machida in view of Namburi does not teach overdriving the electrical contacts comprises contacting only one of the first and second opposing edges to the electric contacts.
Tanaka teaches (Fig. 15) overdriving the electrical contacts comprises contacting only one of the first and second opposing edges to the electric contacts (see Figs. 15A and 15B - when probe needle tips 104 are brought into contact with electrodes 106, the contact is only with one corner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Beaman in view of Machida in view of Namburi to contact the electrical contacts of the DUT with only one of the opposing edges as taught by Tanaka as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to achieve more effective oxide scrubbing taught by Tanaka.
Regarding claim 15, Beaman teaches (Fig. 5) the method of claim 14, wherein contacting the probes to electrical contacts includes moving at least one of the substrate and the DUT towards another of the substrate and the DUT in a direction non-parallel with the major axes of the probes (see Fig. 3 – conductors 42 are moved in direction perpendicular to the wafer 50 to make contact.  This direction is non-parallel with the axis of conductor 42.  Also see Fig. 17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868